                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA

     UNITED STATES OF AMERICA,                        Criminal No. 18-134 (JRT/BRT)

                                     Plaintiff,
                                                  MEMORANDUM OPINION AND ORDER
     v.                                             DENYING DEFENDANT’S § 2255
                                                             MOTION
     ROBERT PEREZ,

                                   Defendant.



          Michael L. Cheever, UNITED STATES ATTORNEY’S OFFICE, 300 South
          Fourth Street, Suite 600, Minneapolis, MN 55415, for plaintiff.

          Robert Perez, No. 10229-041, USP Hazelton, P.O. Box 2000, Bruceton Mills,
          WV 26525, pro se defendant.


          Robert Perez has filed a Motion to Vacate, Set Aside, or Correct his Sentence

pursuant to 28 U.S.C. § 2255, claiming ineffective assistance of counsel and that the Court

erred in accepting Perez’s plea agreement and when sentencing him. The United States

has moved to dismiss Perez’s motion as untimely. Because the Court finds that Perez’s

§ 2255 Motion is untimely, the Court will grant the United States’ Motion, deny Perez’s

Motion, and deny Perez a certificate of appealability.


                                       BACKGROUND

          On June 1, 2018, Perez pleaded to possession with intent to distribute more than

500 grams of a mixture and substance containing methamphetamine in violation of 21



21
U.S.C. §§ 841(a)(1) and (b)(1)(A). (Docket No. 20.) As part of the amended plea

agreement, Perez agreed to a recommended sentence of 240 months. (Docket No. 36.)

On November 9, 2018, the Court sentenced Perez to 240 months in prison followed by

five years of supervised release. (Docket No. 39.) Judgment was entered on November

15. (Id.) Perez did not appeal this judgment.

       On December 7, 2020, Perez filed a Motion to Vacate, Set Aside, or Correct his

Sentence pursuant to 28 U.S.C. § 2255. (Docket No. 45.) The United States moved to

dismiss Perez’s motion as untimely. (Docket No. 47.) Perez responded to the United

States’ motion, arguing that § 2255’s statute of limitations should be equitably tolled. 1


                                       DISCUSSION

I.     SECTION 2255

       Section 2255 allows a federal prisoner a limited opportunity to seek postconviction

relief on the ground that “the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack[.]” 28 U.S.C. § 2255(a).




       1
         Perez responded to the United States’ motion by filing what he titled a “Motion
to Move Forward,” (Docket No. 49), in which he asserts that equitable tolling should be
applied for the first time. As such, the Court will construe this “Motion” as a supplement
to his § 2255 Motion and will consider them as one.

                                            -2-
       Section 2255(f) establishes that § 2255 motions are timely if they are brought

within a one-year statute of limitations. See id. § 2255(f). The limitation period runs, as

relevant here, from the date on which the judgment of conviction becomes final. Id.

§ 2255(f)(1). If a petitioner fails to file a motion within the limitation period, the Court

may apply equitable tolling. United States v. Martin, 408 F.3d 1089, 1092 (8th Cir. 2005).

       “Generally, a litigant seeking equitable tolling bears the burden of establishing two

elements: (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way.” Deroo v. United States, 709 F.3d 1242,

1246 (8th Cir. 2013) (citation omitted). “Equitable tolling is an exceedingly narrow window

of relief.” Id. (citation omitted).

II.    ANALYSIS

       The Court sentenced Perez on November 9, 2018 and judgment was entered on

November 15. As Perez did not appeal this judgment, it became final on November 29,

2018. Fed. R. App. P. 4(b)(1)(A), (b)(6); Camacho v. Hobbs, 774 F.3d 931, 932–33 (8th Cir.

2015). Perez filed his § 2255 Motion over two years later, on December 7, 2020. As such,

Perez’s Motion is untimely, which he does not contest. 2 Instead, Perez argues that

equitable tolling should be applied.



       2
         In his § 2255 Motion, Perez also requested an evidentiary hearing. A petitioner
is generally entitled to an evidentiary hearing on a section 2255 motion. Anjulo-Lopez v.
United States, 541 F.3d 814, 817 (8th Cir. 2008). However, “[i]f it is apparent from the face
of the motion and supporting record that [the] petition is untimely, then no hearing . . .
[is] required.” Id. (quotation omitted). Accordingly, the Court will deny Perez’s request.

                                            -3-
       The Court disagrees. Perez claims that he was continually stymied in his efforts to

prepare the § 2255 Motion, but the fact that he was able to file another motion a few

months before the statute of limitations had elapsed cuts against this claim. Additionally,

Perez references the coronavirus pandemic, which is an extraordinary circumstance, but

it reared its head in this country after the one-year statute of limitations period had

already run. As such, Perez fails to demonstrate due diligence or that any external

circumstance outside of his control impeded his ability to file a § 2255 motion on time.

Thus, he is not entitled to equitable tolling and, accordingly, the Court will grant the

United States’ Motion to Dismiss and will dismiss Perez’s § 2255 Motion.

III.   CERTIFICATE OF APPEALABILITY

       A final order in a proceeding under § 2255 can only be appealed if “a circuit justice

or judge issues a certificate of appealability,” which may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c).

To make a substantial showing, the applicant must show “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)

(quotation omitted); see also Flieger v. Delo, 16 F.3d 878, 883 (8th Cir. 1994).

       The issue in this case is whether Perez is entitled to equitable tolling. Based on

careful consideration of the record, the Court finds that he is not. Further, the Court finds




                                            -4-
that Perez has not demonstrated that the issue is debatable among jurists of reason, that

a court could resolve it in a different manner, or that it deserves encouragement to

proceed further. Accordingly, the Court will deny a certificate of appealability.


                                           ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     The United States’ Motion to Dismiss [Docket No. 47] is GRANTED.

       2.     Perez’s Motion to Vacate, Set Aside, or Correct Sentence under § 2255

              [Docket No. 45] is DENIED.

       3.     Perez’s Motion to Move Forward [Docket No. 49] is DENIED.

       4.     The Court does NOT certify for appeal under 28 U.S.C. § 2253(c) the issues

              raised in Perez’s Motions.


       LET JUDGMENT BE ENTERED ACCORDINGLY.


       DATED: May 3, 2021                          ____                     ____
       at Minneapolis, Minnesota.                       JOHN R. TUNHEIM
                                                            Chief Judge
                                                    United States District Court




                                            -5-
